Case 1:20-cv-01248-SEB-MJD Document 1 Filed 04/24/20 Page 1 of 14 PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

 JOSHUA MITCHELL, individually and on
 behalf of similarly situated persons,

                       Plaintiff,
                                                            Case No. 1:20-cv-1248
         v.

 LA RAZA PIZZA, INC. d/b/a “Pizza Hut,”
 and GENE CAMARENA individually                             Jury Demanded

                      Defendants.




                                          COMPLAINT

   Plaintiff Joshua Mitchell (“Plaintiff”), individually and on behalf of all other similarly situated

delivery drivers, brings this Complaint against Defendants La Raza Pizza, Inc. and Gene

Camarena, alleges as follows:

       1.      Defendants operate numerous Pizza Hut franchise stores. Defendants employ

delivery drivers who use their own automobiles to deliver pizza and other food items to their

customers. However, instead of reimbursing delivery drivers for the reasonably approximate costs

of the business use of their vehicles, Defendants use a flawed method to determine reimbursement

rates that provides such an unreasonably low rate beneath any reasonable approximation of the

expenses they incur that the drivers’ unreimbursed expenses cause their wages to fall below the

federal minimum wage during some or all workweeks.

       2.      Plaintiff brings this lawsuit as a collective action under the Fair Labor Standards

Act (“FLSA”), 29 U.S.C. § 201 et seq., and as a class action under Indiana Minimum Wage Law,

IN Code §22-2-2-1 et seq. (“Indiana Wage Law”) to recover unpaid minimum wages and



                                                  1
Case 1:20-cv-01248-SEB-MJD Document 1 Filed 04/24/20 Page 2 of 14 PageID #: 2




overtime hours owed to himself and similarly situated delivery drivers employed by Defendants

at its Pizza Hut stores.


                                     Jurisdiction and Venue


        3.      The FLSA authorizes court actions by private parties to recover damages for

violation of its wage and hour provisions. Jurisdiction over Plaintiff’s FLSA claim is based on 29

U.S.C. § 216(b) and 28 U.S.C. § 1331 (federal question).

        4.      Venue in this District is proper under 28 U.S.C. § 1391 because Defendants

employed Plaintiff in this District, Defendants operates Pizza Hut franchise stores in this District,

and a substantial part of the events giving rise to the claim herein occurred in this District.
                                               Parties

        5.      Defendant, La Raza Pizza, Inc. is a Domestic For-Profit Corporation and may be

served at 2808 River Birch Pl., Amarillo, TX, 79124, or wherever it may be found.

        6.      Defendant, Gene Camarena is individually liable because, during the relevant

times, she was an owner of substantial interests in Defendant, served as officer of the entity, and

held managerial responsibilities and substantial control over terms and conditions of drivers’

work as they held the power to hire and fire, supervised and controlled work schedules and/or

conditions of employment, determined rates and methods of pay and/or expense reimbursements,

and maintained employment records and/or held control over employment records. Defendant

may be served at 11906 E. Central, Wichita, KS, 67206, or wherever she may be found.

        7.      Plaintiff Joshua Mitchell was employed by Defendants between approximately

June 2017 and December 2017 as a delivery driver at Defendants’ Pizza Hut store located in

Brownsburg, Indiana and within this District. Plaintiff’s consent to pursue this claim under the

FLSA is attached to this Original Complaint as “Exhibit 1.”

                                       General Allegations


                                                  2
Case 1:20-cv-01248-SEB-MJD Document 1 Filed 04/24/20 Page 3 of 14 PageID #: 3




Defendants’ Business
         8.    Defendants own and operate numerous Pizza Hut franchise stores including stores

within this District and this Division.

         9.    Gene Camarena is an owner, officer and director of La Raza Pizza, Inc.

         10.    In this capacity, Mr. Camarena put the pay scheme at issue in place, has overseen

and enforced Defendants’ pay practices, and is, therefore, individually liable for the violations at

issue.

         11.   Defendants’ Pizza Hut stores employ delivery drivers who all have the same

primary job duty: to deliver pizzas and other food items to customers’ homes or workplaces.

Defendants’ Flawed Automobile Reimbursement Policy

         12.   Defendants require their delivery drivers to maintain and pay for safe, legally-

operable, and insured automobiles when delivering pizza and other food items.

         13.   Defendants’ delivery drivers incur costs for gasoline, vehicle parts and fluids,

repair and maintenance services, insurance, depreciation, and other expenses (“automobile

expenses”) while delivering pizza and other food items for the primary benefit of Defendants.

         14.   Defendants’ delivery driver reimbursement policy reimburses drivers on a per-

delivery basis, but the per-delivery reimbursement equates to below the IRS business mileage

reimbursement rate or any other reasonable approximation of the cost to own and operate a motor

vehicle. This policy applies to all of Defendants’ delivery drivers.

         15.   The result of Defendants’ delivery driver reimbursement policy is a

reimbursement of much less than a reasonable approximation of its drivers’ automobile expenses.

         16.   During the applicable FLSA limitations period, the IRS business mileage

reimbursement rate ranged between $.535 and $.575 per mile. Likewise, reputable companies that

study the cost of owning and operating a motor vehicle and/or reasonable reimbursement rates,

including the AAA, have determined that the average cost of owning and operating a vehicle

ranged between $.571 and $.608 per mile during the same period for drivers who drive 15,000



                                                 3
Case 1:20-cv-01248-SEB-MJD Document 1 Filed 04/24/20 Page 4 of 14 PageID #: 4




miles per year. These figures represent a reasonable approximation of the average cost of owning

and operating a vehicle for use in delivering pizzas.

        17.    However, the driving conditions associated with the pizza delivery business cause

even more frequent maintenance costs, higher costs due to repairs associated with driving, and

more rapid depreciation from driving as much as, and in the manner of, a delivery driver.

Defendants’ delivery drivers further experience lower gas mileage and higher repair costs than

the average driver used to determine the average cost of owning and operating a vehicle described

above due to the nature of the delivery business, including frequent starting and stopping of the

engine, frequent braking, short routes as opposed to highway driving, and driving under time

pressures.

        18.    Defendants’ reimbursement policy does not reimburse delivery drivers for even

their ongoing out-of-pocket expenses, much less other costs they incur to own and operate their

vehicle, and thus Defendants uniformly fail to reimburse its delivery drivers at any reasonable

approximation of the cost of owning and operating their vehicles for Defendants’ benefit.

        19.    Defendants’ systematic failure to adequately reimburse automobile expenses

constitutes a “kickback” to Defendants such that the hourly wages it pays to Plaintiff and

Defendants’ other delivery drivers are not paid free and clear of all outstanding obligations to

Defendants.

        20.    Defendants fail to reasonably approximate the amount of their drivers’ automobile

expenses to such an extent that its drivers’ net wages are diminished beneath the federal minimum

wage requirements.

        21.    In sum, Defendants’ reimbursement policy and methodology fail to reflect the

realities         of          delivery           drivers’         automobile           expenses.

Defendants’ Failure to Reasonably Reimburse Automobile Expenses Causes Minimum Wage

Violations




                                                 4
Case 1:20-cv-01248-SEB-MJD Document 1 Filed 04/24/20 Page 5 of 14 PageID #: 5




       22.     Regardless of the precise amount of the per-delivery reimbursement at any given

point in time, Defendants’ reimbursement formula has resulted in an unreasonable

underestimation of delivery drivers’ automobile expenses throughout the recovery period, causing

systematic violations of the federal minimum wage.

       23.     Plaintiff was paid $4.25 per hour during his employment with Defendants,

including a tip credit applicable to the time he performed deliveries.

       24.     The federal minimum wage has been $7.25 per hour since July 24, 2009.

       25.     During the time Plaintiff worked for Defendants as a delivery driver, he was

reimbursed just $0.35 per mile.

       26.      During the relevant time period, the IRS business mileage reimbursement rate

ranged between $.56 and $.535 per mile, which reasonably approximated the automobile

expenses incurred delivering pizzas. http://www.irs.gov/Tax-Professionals/Standard-Mileage-

Rates. Using the lowest IRS rate ($.535) and the highest rate per mile plaintiff was making per

mile driven ($.35 per mile) in effect during that period as a reasonable approximation of Plaintiff’s

automobile expenses, every mile driven on the job decreased his net wages by at least $.185

($.535 - $.35) per mile.

       27.     During his employment by Defendant, Plaintiff regularly made 4 or more

deliveries per hour. Plaintiff drove approximately 6 miles per delivery. Thus using even a

conservative under-estimate of Plaintiff’s actual expenses and damages, every hour on the job

decreased Plaintiff’s net wages by at least $4.44 ($.185 x 6 miles x 4 deliveries per hour).

       28.     All of Defendants’ delivery drivers had similar experiences to those of Plaintiff.

They were subject to the same reimbursement policy; received similar reimbursements; incurred

similar automobile expenses; completed deliveries of similar distances and at similar frequencies;

and were paid at or near the federal minimum wage before deducting unreimbursed business

expenses.




                                                  5
Case 1:20-cv-01248-SEB-MJD Document 1 Filed 04/24/20 Page 6 of 14 PageID #: 6




       29.     Because Defendants paid their drivers a gross hourly wage at precisely, or at least

very close to, the federal minimum wage, and because the delivery drivers incurred unreimbursed

automobile expenses, the delivery drivers “kicked back” to Defendants an amount sufficient to

cause minimum wage violations.

       30.     While the amount of Defendants’ actual reimbursements per delivery may vary

over time, Defendants are relying on the same flawed policy and methodology with respect to all

delivery drivers at all of their other Pizza Hut stores. Thus, although reimbursement amounts may

differ somewhat by time or region, the amounts of under-reimbursements relative to automobile

costs incurred are relatively consistent between time and region.

       31.     Defendants’ low reimbursement rates were a frequent complaint of Defendants’

delivery drivers, which resulted in discussions with management, yet Defendants continued to

reimburse at a rate much less than any reasonable approximation of delivery drivers’ automobile

expenses. In fact, there were times that Defendants would not pay Plaintiff and other Drivers

anything for mileage or would deduct pay from their mileage amounts.

       32.     The net effect of Defendants’ flawed reimbursement policy is that Defendants

have willfully failed to pay the federal minimum wage to their delivery drivers. Defendants

thereby enjoys ill-gained profits at the expense of its employees.
                                Class and Collective Action Allegations
       33.     Plaintiff brings this FLSA claim as an “opt-in” collective action on behalf of

similarly situated delivery drivers pursuant to 29 U.S.C. § 216(b).

       34.     The FLSA claims may be pursued by those who opt-in to this case pursuant to 29

U.S.C. § 216(b).

       35.     Plaintiff, individually and on behalf of other similarly situated employees, seeks

relief on a collective basis challenging Defendants’ practice of failing to pay employees federal

minimum wage. The number and identity of other plaintiffs yet to opt-in may be ascertained from




                                                 6
Case 1:20-cv-01248-SEB-MJD Document 1 Filed 04/24/20 Page 7 of 14 PageID #: 7




Defendants’ records, and potential class members may be notified of the pendency of this action

via mail and electronic means.

       36.     Plaintiff and all of Defendants’ delivery drivers are similarly situated in that:
                   a. They have worked as delivery drivers for Defendants delivering pizza and

                        other food items to Defendants’ customers;

                  b. They have delivered pizza and food items using automobiles not owned or

                       maintained by Defendants;

                  c. Defendants required them to maintain these automobiles in a safe, legally-

                       operable, and insured condition;

                  d. They incurred costs for automobile expenses while delivering pizzas and

                        food items for the primary benefit of Defendants;

                  e. They were subject to similar driving conditions, automobile expenses,

                       delivery distances, and delivery frequencies;

                  f. They were subject to the same pay policies and practices of Defendants;

                  g. They were subject to the same delivery driver reimbursement policy that

                       under-estimates automobile expenses per mile, and thereby systematically

                       deprived of reasonably approximate reimbursements, resulting in wages

                       below the federal minimum wage in some or all workweeks;

                  h. They were reimbursed similar set amounts of automobile expenses per

                       delivery; and,

                  i. They were paid at or near the federal minimum wage before deducting

                       unreimbursed business expenses.

       37.     Plaintiff brings Count II as a class action pursuant to Fed. R. Civ. P. 23, on behalf

of himself and as the Class Representatives of the following persons (the “Class”):


                                                 7
Case 1:20-cv-01248-SEB-MJD Document 1 Filed 04/24/20 Page 8 of 14 PageID #: 8




   All current and former delivery drivers employed by Defendants during the statutory period.

       38.     The state law claims, if certified for class-wide treatment, are brought on behalf of

all similarly situated persons who do not opt-out of the Class.

       39.     The Class satisfies the numerosity standard as it consists of hundreds of persons

who are geographically dispersed and, therefore, joinder of all Class members in a single action

is impracticable.

       40.     Questions of fact and law common to the Class predominate over any questions

affecting only individual members. The questions of law and fact common to the Class arising

from Defendants’ actions include, without limitation:

                    a. Whether Defendants failed to pay Class members the minimum wage

                      required by Indiana law,

                    b. Whether Defendants failed to reasonably reimburse Class members for

                       using their own vehicles to deliver Defendants’ pizzas and other food

                       items,

                    c. Whether Defendants’ formula and / or methodology used to calculate the

                      payment of reimbursement for vehicle expenses resulted in unreasonable

                      under-reimbursement of the Class members,

                    d. Whether Defendants failed to keep accurate records of deductions from

                      Class members’ wages in violation of Indiana law, and

                    e. Whether Defendants failed to reimburse Plaintiff and the Putative

                      Plaintiffs for “other amounts promised” pursuant to its company

                      handbook, and thus required by Indiana and Federal Law;




                                                 8
Case 1:20-cv-01248-SEB-MJD Document 1 Filed 04/24/20 Page 9 of 14 PageID #: 9




       41.     The questions set forth above predominate over any questions affecting only

individual persons, and a class action is superior with respect to considerations of consistency,

economy, efficiency, fairness, and equity to other available methods for the fair and efficient

adjudication of the state law claims.

       42.     Plaintiff’s claim is typical of those of the Class in that:

                   a. Plaintiff and the Class have worked as delivery drivers for Defendants

                     delivering pizza and other food items to Defendants’ customers;

                   b. Plaintiff and the Class delivered pizza and food items using automobiles

                      not owned or maintained by Defendants;

                   c. Defendants required Plaintiff and the Class to maintain these automobiles

                     in a safe, legally-operable, and insured condition;

                   d. Plaintiff and the Class incurred costs for automobile expenses while

                      delivering pizzas and food items for the primary benefit of Defendants;

                   e. Plaintiff and the Class were subject to similar driving conditions,

                      automobile expenses, delivery distances, and delivery frequencies;

                   f. Plaintiff and the Class were subject to the same pay policies and practices

                     of Defendants;

                   g. Plaintiff and the Class were subject to the same delivery driver

                   reimbursement policy that underestimates automobile expenses per mile, and

                   thereby systematically deprived of reasonably approximate reimbursements,

                   resulting in wages below the federal minimum wage in some or all workweeks;

                   h. Plaintiff and the Class were reimbursed similar set amounts of automobile

                   expenses per delivery; and



                                                  9
Case 1:20-cv-01248-SEB-MJD Document 1 Filed 04/24/20 Page 10 of 14 PageID #: 10




                    i. Plaintiff and the Class were paid at or near Indiana minimum wage before

                    deducting unreimbursed business expenses.

          43.   A class action is the appropriate method for the fair and efficient adjudication of

 this controversy. Defendants has acted or refused to act on grounds generally applicable to the

 Class.

          44.   Plaintiff is an adequate representative of the Class because she is a member of the

 Class and his interests do not conflict with the interest of the members of the Class she seeks to

 represent. The interests of the members of the Class will be fairly and adequately protected by

 Plaintiff and the undersigned counsel, who have extensive experience prosecuting complex wage

 and hour, employment, and class action litigation.

          45.   Maintenance of this action as a class action is superior to other available methods

 for fairly and efficiently adjudicating the controversy as members of the Class have little interest

 in individually controlling the prosecution of separate class actions, no other litigation is pending

 over the same controversy, it is desirable to concentrate the litigation in this Court due to the

 relatively small recoveries per member of the Class, and there are no material difficulties

 impairing the management of a class action.

          46.   It would be impracticable and undesirable for each member of the Class who

 suffered harm to bring a separate action. In addition, the maintenance of separate actions would

 place a substantial and unnecessary burden on the courts and could result in inconsistent

 adjudications, while a single class action can determine, with judicial economy, the rights of all

 Class members.

                  Count I: Violation of the Fair Labor Standards Act of 1938
          47.   Plaintiff reasserts and re-alleges the allegations set forth above.




                                                  10
Case 1:20-cv-01248-SEB-MJD Document 1 Filed 04/24/20 Page 11 of 14 PageID #: 11




         48.    The FLSA regulates, among other things, the payment of minimum wage by

 employers whose employees are engaged in interstate commerce, or engaged in the production of

 goods for commerce, or employed in an enterprise engaged in commerce or in the production of

 goods for commerce. 29 U.S.C. §206(a).

         49.    Defendants are subject to the FLSA’s minimum wage requirements because it is

 an enterprise engaged in interstate commerce, and its employees are engaged in commerce.

         50.    At all relevant times herein, Plaintiff and all other similarly situated delivery

 drivers have been entitled to the rights, protections, and benefits provided under the FLSA, 29

 U.S.C. §§ 201, et seq.

         51.    Section 13 of the FLSA, codified at 29 U.S.C. § 213, exempts certain categories

 of employees from federal minimum wage obligations. None of the FLSA exemptions apply to

 Plaintiff or other similarly situated delivery drivers.

         52.    Under Section 6 of the FLSA, codified at 29 U.S.C. § 206, employees have been

 entitled to be compensated at a rate of at least $7.25 per hour since July 24, 2009.

         53.    As alleged herein, Defendants have reimbursed delivery drivers less than the

 reasonably approximate amount of their automobile expenses to such an extent that it diminishes

 these employees’ wages beneath the federal minimum wage.

         54.    Defendants knew or should have known that their pay and reimbursement policies,

 practices and methodology result in failure to compensate delivery drivers at the federal minimum

 wage.

         55.    Defendants, pursuant to their policy and practice, violated the FLSA by refusing

 and failing to pay federal minimum wage to Plaintiff and other similarly situated employees.

         56.    Plaintiff and all similarly situated delivery drivers are victims of a uniform and

 employer-based compensation and reimbursement policy. This uniform policy, in violation of the

 FLSA, has been applied, and continues to be applied, to all delivery driver employees in

 Defendants’ stores.


                                                   11
Case 1:20-cv-01248-SEB-MJD Document 1 Filed 04/24/20 Page 12 of 14 PageID #: 12




        57.     Plaintiff and all similarly situated employees are entitled to damages equal to the

 minimum wage minus actual wages received after deducting reasonably approximated

 automobile expenses within three years from the date each Plaintiff joins this case, plus periods

 of equitable tolling, because Defendants acted willfully and knew, or showed reckless disregard

 for, whether its conduct was unlawful.

        58.     Defendants have acted neither in good faith nor with reasonable grounds to believe

 that its actions and omissions were not a violation of the FLSA, and as a result, Plaintiff and other

 similarly situated employees are entitled to recover an award of liquidated damages in an amount

 equal to the amount of unpaid minimum wages under 29 U.S.C. § 216(b). Alternatively, should

 the Court find Defendants is not liable for liquidated damages, Plaintiff and all similarly situated

 employees are entitled to an award of prejudgment interest at the applicable legal rate.

        59.     As a result of the aforesaid willful violations of the FLSA’s minimum wage

 provisions, minimum wage compensation has been unlawfully withheld by Defendants from

 Plaintiff and all similarly situated employees. Accordingly, Defendants are liable under 29 U.S.C.

 § 216(b), together with an additional amount as liquidated damages, pre-judgment and post-

 judgment     interest,    reasonable     attorneys’    fees,    and     costs    of    this   action.


                     Count II: Violations of Indiana Minimum Wage Law

        60.     Plaintiff reasserts and re-alleges the allegations set forth above.

        61.     At all relevant times, Defendants have been and continue to be an “employer”

 within the meaning of Indiana Wage Law. IN Code §22-2-2-3.

        62.     At all relevant times, Defendants have employed, and continues to employ,

 “employees”, including Plaintiff, within the meaning of Indiana Wage Law §22-2-2-3.

        63.     Plaintiff was an employee of Defendants within the meaning of Indiana Wage Law

 §22-2-2-3.



                                                  12
Case 1:20-cv-01248-SEB-MJD Document 1 Filed 04/24/20 Page 13 of 14 PageID #: 13




        64.     Pursuant to Indiana Minimum Wage Law §22-2-2-4 et seq., the Defendants were

 required to pay Plaintiff and the Putative Plaintiffs all wages, when due, for all hours of work at

 hourly rates which exceeded the minimum wage rate under the FLSA on their regular pay date.

        65.     Defendants were required to provide employees with advanced notice for wage

 deductions permissible by and in compliance with Indiana Wage Law.

        66.     Defendants failed to pay Plaintiff and the Putative Plaintiffs reimbursements for

 travel expenses “as other amounts promised” under Indiana Wage Law and thus failed to comply

 with this statute and its accompanying administrative code. IN Code §22-2-2-4 et seq.

        67.     The foregoing conduct, as alleged, constitutes willful violations of the Indiana

 Minimum Wage Act. Id.

        68.     As set forth above, the Plaintiff and the Putative Plaintiffs have sustained losses

 and lost compensation as a proximate result of Defendants’ violations. Accordingly, Plaintiff on

 behalf of himself and the Putative Plaintiffs, seek damages in the amount of their unpaid earned

 compensation, liquidated damages, plus interest at the legal rate set forth in the Indiana Minimum

 Wage Act §22-2-2-9, et seq. from the date each amount came due as provided by Indiana Wage

 Law.

        69.     As a result of the foregoing conduct, as alleged, Defendants have failed to pay

 wages due under Indiana Wage Law and the FLSA, thereby violating, and continuing to violate,

 Indiana Wage Law. As described in detail above, these unpaid wages include overtime wages

 owed for: missed meal and rest breaks and “off the clock” work such as time working in the store

 before and after shifts. As described above, these violations were committed knowingly, willfully

 and with reckless disregard of applicable law. IN Code §22-2-2-9.




                                                 13
Case 1:20-cv-01248-SEB-MJD Document 1 Filed 04/24/20 Page 14 of 14 PageID #: 14




        70.     Plaintiff, on behalf of himself and the Putative Plaintiffs, seek recovery of his

 attorneys’ fees as provided by the Indiana Minimum Wage Act. Id.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff and the Class demand judgment against Defendants and pray for:

 (1) compensatory damages; (2) liquidated damages, (3) costs of litigation and attorney’s fees as

 provided by law; (4) pre-judgment and post-judgment interest as provided by law; and (5) such

 other relief as the Court deems fair and equitable.

                                       Demand for Jury Trial
    Plaintiff hereby requests a trial by jury of all issues triable by jury.

                                                Respectfully submitted,

                                                /s/ Matthew Haynie
                                                Matthew Haynie
                                                Texas Bar No. 24087692
                                                FORESTER HAYNIE PLLC
                                                1701 N. Market Street, Suite 210
                                                Dallas, Texas 75202
                                                (214) 210-2100 phone
                                                (214) 346-5909 fax
                                                www.foresterhaynie.com
                                                ATTORNEYS FOR PLAINTIFFS

                                  CERTIFICATE OF SERVICE

        This is the Original Complaint. Service of this Complaint will be made on Defendants

 with summons to be issued by the clerk according to the Federal Rules of Civil Procedure.

                                                /s/ Matthew Haynie_______




                                                   14
